                         Case 3:14-cv-02346-JCS Document 436 Filed 07/15/19 Page 1 of 2



                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

              10
                                                UNITED STATES DISTRICT COURT
              11                               NORTHERN DISTRICT OF CALIFORNIA
                                                   SAN FRANCISCO DIVISION
              12

              13                                              Case No. 3:14-cv-02346-JCS
                       DAVID WIT et al.,                      Related Case No. 3:14-cv-05337-JCS
              14
                                           Plaintiffs,        [PROPOSED] ORDER GRANTING
              15                                              DEFENDANT UNITED BEHAVIORAL
                             v.                               HEALTH’S ADMINISTRATIVE MOTION
              16                                              TO FILE UNDER SEAL PORTIONS OF
                       UNITED BEHAVIORAL HEALTH,              UBH’S RESPONSE TO PLAINTIFFS’
              17                                              REMEDIES BRIEF
                                           Defendant.
              18                                              Honorable Joseph C. Spero
              19

              20

              21
                       GARY ALEXANDER et al.,
              22
                                           Plaintiffs,
              23
                             v.
              24
                       UNITED BEHAVIORAL HEALTH,
              25                     Defendant.
              26

              27

              28
  C ROWELL                                                              [PROPOSED] ORDER GRANTING DEFENDANT’S
& M ORING LLP
ATTORNEYS AT LAW
                                                                                               ADMIN. MOT. TO SEAL
                                                                      CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
                         Case 3:14-cv-02346-JCS Document 436 Filed 07/15/19 Page 2 of 2



                   1                                        [PROPOSED] ORDER
                   2          Before the Court is Defendant United Behavioral Health’s Administrative Motion to File
                   3   Under Seal Portions of UBH’s Response to Plaintiffs’ Remedies Brief, and the Declaration of
                   4   Jennifer S. Romano in support of the motion to seal. Having reviewed UBH’s submissions,
                   5          IT IS HEREBY ORDERED that UBH’S motion is GRANTED.
                   6          IT IS HEREBY FURTHER ORDERED that the following portions of UBH’s Response to
                   7   Plaintiffs’ Remedies Brief shall be filed under seal:
                   8

                   9   UBH’s Response to Plaintiffs’ Remedies Brief            Page 13: lines 7-10, 14-16, and footnote 8
              10

              11

              12

              13              IT IS SO ORDERED
              14

              15

              16

              17
                              July 15, 2019
                       DATED:________________________
              18                                                       The Honorable Joseph C. Spero
                                                                       United States Magistrate Judge
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                             [PROPOSED] ORDER GRANTING DEFENDANT’S
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -1-                                   ADMIN. MOT. TO SEAL
                                                                                      CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
